Citation Nr: 0605959	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals, prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

In February 2004, the RO denied the benefits sought on 
appeal.  A timely notice of disagreement was received, and in 
August 2004, a statement of the case was issued.  The veteran 
perfected his appeal, and in October 2004, the claims file 
was forwarded to the Board. 

In July 2005, the RO received additional medical evidence 
from the veteran.  Although some of this evidence was 
duplicative of that which was previously associated with the 
claims file, some of it was new.  This evidence was forwarded 
to the Board, where it was received in October 2005.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  In this case, the veteran did not submit a 
waiver of initial RO review with the additional evidence.  In 
January 2006, the Board notified the veteran that it could 
not adjudicate his claim without a waiver of RO review.  In 
February 2006, the Board received a reply from the veteran in 
which he indicated that he wanted his claim remanded to the 
RO for review of the new evidence.  Given the foregoing, on 
remand, the RO must review the new evidence and, if the claim 
remains denied, include such evidence in a supplemental 
statement of the case.  Id.

On remand, the veteran should also be afforded a VA 
genitourinary examination to evaluate the current severity of 
his service-connected residuals of prostate cancer.  See 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
genitourinary examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and the examiner must 
annotate in the examination report that 
this has been accomplished.

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of prostate cancer.  
The examiner should specifically comment 
as to the frequency of day time and night 
time voiding or the presence of any 
obstructed voiding, including the need for 
intermittent or continuous 
catheterization.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Then, the RO should readjudicate the 
issue on appeal with consideration of all 
evidence received since the issuance of 
the statement of the case (SOC) in August 
2004.   If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


